Citation Nr: 1523762	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-28 990	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for scar to chin.

2. Entitlement to a disability rating in excess of 30 percent for left ulnar entrapment.

3. Entitlement to an effective date prior to October 23, 2009, for the assignment of a 30 percent disability rating for scar to chin. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to January 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2012 and September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board notes that the Veteran initiated an appeal as to the initial rating assigned to the Veteran's anxiety disorder.  A statement of the case was issued in May 2015.  To date, the Veteran has not perfected an appeal and therefore this issue is not presently in appellate status.  

The issues of entitlement to an increased disability rating for left ulnar entrapment and entitlement to TDIU are REMANDED to the Appeals Management Center (AMC).  

FINDINGS OF FACT

1. The Veteran's scar on his chin is manifested by one characteristic of disfigurement, namely, depressed surface on palpation, as a result of minor tissue loss; additional characteristics of disfigurement, gross distortion, or asymmetry of the facial features has not been shown.

2. The effective date assigned for the 30 percent disability rating for the scar on the Veteran's chin is the date of the liberally construed application, which predates the first evidence of record of entitlement to the 30 percent rating.





CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 30 percent for scar to chin have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2014).

2. The criteria for assignment of an effective date prior to October 23, 2009, for the grant of the 30 percent disability rating for scar to chin have not been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.400(o)(2).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In August 2011, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in October 2011, June 2013, and October 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Scar

The Veteran's scar on his chin is currently rated as 30 percent disabling under the Diagnostic Code 7800 as a scar or other disfigurement of the head, face, or neck.  He has a separate 10 percent rating assigned under the Diagnostic Code 7804 for unstable or painful scars, with an effective date of June 14, 2013.  While the 30 percent rating is explicitly on appeal, the question of an earlier effective date or increase for the 10 percent rating is also implicated, as that is for the same anatomic location.

Diagnostic Code 7800 assigns disability ratings for disfigurement of the head, face, or neck.  Characteristics of disfigurement are listed as: a scar 5 or more inches in length; a scar at least one-quarter inch wide at the widest part; surface contour of the scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches; skin texture abnormal in an area exceeding 6 square inches; underlying soft tissue missing in an areas exceeding 6 square inches; or skin indurated and inflexion in an area exceeding 6 square inches.  See Note (1), Diagnostic Code 7800.  A 30 percent disability rating is assigned where there are two or three characteristics of disfigurement or where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features of the face.  A 50 percent disability rating is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or where there are four or five characteristics of disfigurement present.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7804 assigns a 10 percent disability rating for one or two scars that are unstable or painful.  Where there are three or four scars that are unstable or painful, a 20 percent disability rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See Note (1), Diagnostic Code 7804.  If one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the number of unstable or painful scars.  See Note (2), Diagnostic Code 7804.

An October 2011 VA examination showed that the Veteran had a single linear scar on his chin which measured 2.5 cm x 0.2cm, with no tenderness or skin breakdown.  The examiner noted that there was mild hyperpigmentation and tissue loss resulting in mild depression of the skin.  

A June 2013 VA examination stated that there had been no change in the Veteran's scar on his chin since his earlier examination, but also described the scar as painful.  Again, there was mild hyperpigmentation and mild depression of the skin due to tissue loss noted.  The measurement of the scar was unchanged and it was not unstable.  The examiner also described the scar as indurated and irregular.

The evidence of record, in the form of the two VA examinations, does not support the assignment of a disability rating higher than the 30 percent currently assigned for the scar on the Veteran's chin under Diagnostic Code 7800.  Specifically, the Veteran's scar has resulted in minor tissue loss, but without gross distortion or asymmetry of any of his facial features.  In addition, the Veteran's scar is less than one-quarter inch wide at the widest part, less than 5 inches in length, and does not exceed an area of six square inches or 39 square centimeters.  The scar does result in some minor hyperpigmentation, although not occupying an area as large as that specified in the criteria, and the surface contour is slightly depressed on palpation.  As such, only one characteristic of disfigurement is present here, namely the slight depression, which results from the tissue loss.  As four or five characteristics have not been demonstrated, and there is no evidence of distortion or asymmetry of facial features as a result, a rating higher than 30 percent is not warranted.  38 C.F.R. § 4.118.

Based on the evidence of record, the Veteran's scar on his chin does not warrant a disability rating higher than 10 percent under Diagnostic Code 7804.  The scar, while painful, is singular and linear, and is not unstable.  Further, as the first evidence of the scar being painful is the notation on the June 2013 VA examination, assignment of the 10 percent disability rating is not warranted prior to the currently assigned effective date.

In light of the above, the claim for an increased disability rating for scar of the chin is denied.  38 C.F.R. § 4.118. 

Effective Date

Except as otherwise provided, the effective date of an evaluation and award of a claim for increased disability rating will be the date of the receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  If a claim for increased disability rating is received within one year from the earliest date as of which it is factually ascertainable that an increase in disability had occurred, then that date shall be the effective date; otherwise, it will be the date on which the claim was received.  38 C.F.R. § 3.400(o)(2).

In this instance, the Veteran was granted service connection for the scar on his chin in 1988, with a 10 percent disability rating assigned effective January 25, 1988.  Later, he filed a claim received on October 23, 2009, in which he asserted entitlement to TDIU, and later clarified that the basis for this claim was his left arm disabilities.  He first specifically raised the claim for an increased disability rating for his scar on his chin in a document received on July 11, 2011.  The October 2011 VA examination of his scars revealed entitlement to a higher, 30 percent, disability rating, which was granted, with an effective date of July 11, 2011 assigned.  The Veteran appealed the assigned effective date which was then changed to October 23, 2009, the date on appeal here.  

Under the regulations governing effective dates, the earliest possible effective date for an increased disability rating would be either the date of claim or the date when it is factually ascertainable that the criteria for an increased disability rating was met, whichever was earlier.  38 C.F.R. § 3.400(o)(2).  The October 2011 VA examination was the date at which entitlement to an increased rating was factually ascertainable.  The official date of claim for an increased rating for the scar was July 2011.  However, the RO elected to liberally construe the Veteran's claim for TDIU on October 23, 2009, as a claim for an increase in all rated disabilities, and assigned the date of this claim as the effective date for the increased rating.  Inasmuch as the currently assigned effective date on appeal is more favorable to the Veteran than the date calculable under 38 C.F.R. § 3.400(o)(2), the claim for a still earlier effective date is denied.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, as described more fully above, the rating criteria reasonably describe the Veteran's disability levels and symptomatology relative to the scar on his chin.  The criteria also provide for higher ratings if more severe symptoms were manifested.  The disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate, so referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 30 percent for scar to chin is denied.

Entitlement to an effective date earlier than October 23, 2009 for scar to chin is denied.


REMAND

The Veteran's left ulnar entrapment is currently rated as 30 percent disabling, based on an evaluation that describes it as severe incomplete paralysis of the minor or non-dominant hand ulnar nerve.  A review of the June 2013 and October 2013 VA examination reports reveals that the Veteran had a reduced range of motion in the fingers of the left hand and raises a question as to whether the disability picture more nearly approximates complete paralysis.  The language of Diagnostic Code 8516 describes complete paralysis as follows: "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Id.

In light of the incomplete picture of the severity of the Veteran's disability relative to his left ulnar entrapment, an additional VA examination is required on remand.  The examination should include an analysis of the rating criteria for Diagnostic Code 8516 as compared to the symptoms exhibited by the Veteran, as well as a review and discussion of the history of the disability as shown in the treatment records.  Notably, the record indicates that the reduced range of motion of the Veteran's fingers are the result of his ulnar entrapment and should be considered as part of the claim for increased disability rating, even if a "griffin claw" deformity is not present.  

In addition, the Veteran has a pending claim for TDIU, which is inextricably intertwined with the issue of entitlement to an increased rating for left ulnar entrapment.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Of record is a statement from a vocational expert asserting that his service-connected disabilities alone have resulted in an inability to maintain substantially gainful employment.  The statement asserts that the Veteran had only marginal employment in 2008 and 2010, i.e., earnings below the poverty level, and has had no income from employment since then.  Notably, a combined disability rating sufficient for a schedular TDIU rating is currently shown only since April 2009.  The opinion of VA examiners has been that the Veteran's service-connected disabilities preclude physical labor, but that the Veteran is capable of engaging in light sedentary work.  In consideration of this issue on remand, the RO/AMC is reminded that consideration must be given to the Veteran's educational and employment history in addition to the functional effects of his service-connected disabilities.  If necessary, an examination and opinion which consider all of these facets may be warranted. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA examination by a physician with experience in treating disabilities of the hand and arm.  The examiner should be provided a copy of the entire claims file for review, as well as a copy of the rating criteria relative to 38 C.F.R. § 4.124a, Diagnostic Code 8516, and to 38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 5230.  

After a complete examination which includes measurements of range of motion of the left arm, wrist, hand, and all digits, the examiner should offer an opinion regarding the severity of the Veteran's left ulnar entrapment disability, as well as any related limitation of motion of any digits on the left hand.  

Specifically, the examiner should address whether the limitation of motion of the Veteran's fingers, together with any atrophy of muscles, constitutes or approximates the "griffin claw" deformity.  If a "griffin claw" deformity is not demonstrated, the examiner should offer an opinion as to the severity of any limitation of motion of the digits of the left hand as a result of the left ulnar entrapment.  If possible, photographs of the Veteran's left hand with digits at both ends of the range of motion should be included.

To the extent that the record reflects changes in the severity of the symptoms of the Veteran's left ulnar entrapment over time, including limitation of motion, the examiner should indicate any distinct level of disability demonstrated between 2009 and the present.

The examiner is asked to provide a statement of the rationale or explanation for the opinions rendered.

2. The RO/AMC should also undertake any other indicated development suggested by the development ordered, to include arranging for an examination if necessary to address the question of entitlement to TDIU.  Any examination or opinion on that issue should include a discussion of the vocational assessment of November 2013, specifically the Veteran's educational and employment history, in addressing whether the evidence has indicated an inability to maintain substantially gainful employment due to service-connected disabilities.

The examiner should be asked to provide a statement of the rationale or explanation for the opinions offered.

3. The RO/AMC should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


